DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the status identifier for claim 20 is incorrect because claim 20 was withdrawn from consideration due to a restriction requirement mailed on 8/22/2019. The examiner inadvertently included claim 20 in the 112(b) rejection; however, claim 20 should not be considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitation of “the luminaire does not include an LED lamp” lacks written description because it appears that applicant is attempting to claim a negative limitation that is not supported in the original specification. Clearly in applicant’s specification, for example, page 6, line 12 (and also in other various pages of the specification), applicant stated that the lamp may be LEDs. Thus, this seem to contradict the negative limitation, and it appears that applicant merely added this limitation to overcome the prior art of record without any support from applicant’s own disclosure. 
MPEP 2173.05(i)     Negative Limitations states:
 	The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation “R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl” was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
 	A claim which recited the limitation “said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber” in order to exclude the characteristics of the prior art product, was considered definite because each recited
limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638,
641 (CCPA 1970). In addition, the court found that the negative limitation “incapable of
forming a dye with said oxidized developing agent” was definite because the boundaries
of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330
(CCPA 1971).
 	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation in claim 23 is already claimed in the parent claim 1, thus, claim 23 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,7,11-13,23,24,26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kass (WO 2014/184277 as cited on form PTO-1449) in view of Gnann (EP 1841325 B1, a machine translation is attached with this Office action and will be referred to herein).
 	For claims 1 & 23, Kass teaches a method for the production of milk with a high native vitamin D3 content, said method comprising providing a roofed enclosure (2) including at least one luminaire comprising one lamp (1) that is a full spectrum lamp (1; the lamp emits VIS, UV-A, UV-B, thus, full spectrum) which emits VIS radiation (the natural light as stated throughout), UV-A radiation and UV-B radiation (as listed on pages 8-9), exposing at least one lactating animal to the full spectrum including the VIS, UV-A and UV-B radiation (page 2, lines 25-29, page 4, lines 19-35, page 10, lines 6-15); and milking the animal (page 10, lines 6-15, discusses milking of the cows). 
Kass further teaches the result testing show the content of vitamin D3 increases from about 3 ng/ml to about 25 ng/ml (page 10, lines 13-15). This is similar or within the range of vitamin D3 as stated by applicant on page 2, lines 21-30 of the specification with the range of 1.5 µg/100 ml to above 4 µg/100 ml, which translates to a range of 15 ng/ml to 40 ng/ml, which 25 ng/ml of Kass is in the range. With the similar result in Kass as in applicant’s invention, it would be implied that Kass has to incorporate an irradiation intensity in the formulation somehow to get the result. 
However, Kass is silent about the lamp being a full spectrum fluorescent lamp; and exposing at least one lactating animal to the UV-A and the UV-B radiation for between 6 and 22 hours daily such that a milk yield per lactating animal is increased; wherein a UV-B radiation component in an emission spectrum of the lamp is between at least 0.2% of an irradiation intensity of the lamp and less than 5% of the irradiation intensity of the lamp; wherein a radiation component in a VIS range in the emission spectrum of the lamp is at least 70%.    
Gnann teaches a method for the production of milk comprising 
providing a full spectrum fluorescent lamp (as stated in the translation as “The photopic luminous efficacy, based on a 3000 K (Kelvin) fluorescent lamp, is red for an LED in the spectral color 44, and for the LED in blue it is 11. The circadian luminous efficacy, based on a 3000 K fluorescent lamp, is LED in the color red 2, with an LED in the color blue 681” and “Full spectrum lamps are commercially available. Examples are light color 940 white from Osram or Biolux from Osram with the light color 965. The latter is preferred because it approximately simulates the solar spectrum. Similar full spectrum lamps are also offered by other manufacturers”); and 
exposing at least one lactating animal to the UV-A and the UV-B radiation for between 6 and 22 hours daily (as stated in the translation as “Regardless of time-limited light inserts, it is advantageous that the tag phase, e.g. about 8 to 22 hours, suitably about 12 to 21 hours and preferably about 14 to 20 hours. A favorable duration is e.g. about 17 hours plus / minus 1 hour or more. The night phase can e.g. about 2 to 16 hours, suitably about 3 to 12 hours and preferably about 4 to 10 hours. A particularly favorable duration is e.g. about 6 hours plus / minus 1 hour or less”) such that a milk yield per lactating animal is increased (as stated in the translation as “In a light regime by artificial light such as full spectrum lamps, the daily phase can also be extended or shortened as desired. The milk yield of the lactating animals is significantly increased by prolonging the brightness phase”); 
wherein a UV-B radiation component in an emission spectrum of the lamp is between at least 0.2% of an irradiation intensity of the lamp and less than 5% of the irradiation intensity of the lamp (as stated in the translation as “Specifically, the fact that the light source emits substantially no light having a wavelength below 500 nm means that in the visible light emission spectrum below 500 nm, each measurable value, if any, has a relative intensity of less than 15%, preferably less than 10% and particularly preferably below 5 or below 3%. Preferably, the light source used emits substantially no light in the wavelength range below 520 nm and more preferably below 540 nm. More preferably, the light source used does not emit light in the wavelength range below 500 nm and more preferably below 520 nm and more preferably below 530 nm”, and “The emission spectrum of the light source in the wavelength range of visible light is preferably at least a maximum above 550 nm, more preferably at least a maximum above 570 nm and more preferably above 600 nm. The light source preferably has no peak below 550 nm, more preferably below 570 nm, and even more preferably below 600 nm in the visible wavelength range with a relative intensity of more than 5%”); 
wherein a radiation component in a VIS range in the emission spectrum of the lamp is at least 70% (as stated in the translation as “Often, the relative intensity is given, with the highest value in the spectrum being examined being set to 100%”, “Therefore, the light source has an emission spectrum in the wavelength range of visible light, which exhibits the highest value with a relative intensity of 100% at a wavelength of 500 nm or more”, “The light source preferably has no peak below 550 nm, more preferably below 570 nm, and even more preferably below 600 nm in the visible wavelength range with a relative intensity of more than 5%”).    
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the full spectrum LEDs as used in Kass with full spectrum fluorescent tubes as taught by Gnann, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of lamp would result in providing full spectrum transmission of light to the organism). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the exposing step of Kass, exposing at least one lactating animal to the UV-A and the UV-B radiation for between 6 and 22 hours daily such that a milk yield per lactating animal is increased as taught by Gnann in order to provide increase in milk yield when exposing the organism for a longer period of time (as stated in Gnann).
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the UV-B radiation component of Kass in an emission spectrum of the lamp is between at least 0.2% of an irradiation intensity of the lamp and less than 5% of the irradiation intensity of the lamp as taught by Gnann in order to provide increase melatonin and milk yield (as taught in Gnann) in addition to the vitamin D3. 
	Lastly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the radiation component in the VIS range of Kass in the emission spectrum of the lamp be at least 70% as taught by Gnann in to provide increase melatonin and milk yield (as taught in Gnann) in addition to the vitamin D3.    
 	In the event that applicant does not believe Kass as modified by Gnann teaches the ranges as claimed such as a UV-B radiation component in an emission spectrum of the lamp is between at least 0.2% of an irradiation intensity of the lamp and less than 5% of the irradiation intensity of the lamp; and wherein a radiation component in a VIS range in the emission spectrum of the lamp is at least 70%.    
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a UV-B radiation component in an emission spectrum of the lamp is at least 0.2% of an irradiation intensity of the lamp and less than 5% of the irradiation intensity of the lamp in the method of Kass as modified by Gnann, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of vitamin D3, melatonin, and milk yield one wishes to achieve in the milk) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the radiation component of Kass as modified by Gnann be in the VIS range in the emission spectrum of the lamp of at least 70%, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of vitamin D3, melatonin, and milk yield one wishes to achieve in the milk) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	For claim 3, Kass as modified by Gnann teaches the method according to claim 1, and further teaches wherein the native vitamin D3 content of the milk is increased (page 10, lines 12-15 of Kass).  
	For claim 7, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the UV-B radiation component in the emission spectrum of the lamp is at least 0.5% of the irradiation intensity of the lamp.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the UV-B radiation component in the emission spectrum of the lamp is at least 0.5% of the irradiation intensity of the lamp in the method of Kass as modified by Gnann, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of vitamin D3, melatonin, and milk yield one wishes to achieve in the milk) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 11, Kass as modified by Gnann teaches the method according to claim 1, and further teaches wherein a daily rhythm of the animal is divided into a day phase with a first light regimen and a night phase with a second light regimen, the luminaire being employed for illumination purposes at least for some time during the day phase ((page 10 of Kass discusses the lamp being on 30 minutes for every 24 hours, which would cover day and night regimen). Note that Gnann also teaches the different phases with different light regimen as stated in the translation.
	For claim 13, Kass as modified by Gnann teaches the method according to claim 1, and further teaches wherein the animal is a sheep, a goat or a cow (page 10 of Kass, the cow is the milking animal).  Note that Gnann also teaches the animal is a sheep, a goat or a cow as stated in the translation in the claims.
	For claim 24, Kass as modified by Gnann teaches the method according to claim 1, and further teaches wherein a daily rhythm of the animal is divided into a day phase with a first light regimen and a night phase with a second light regimen (Kass uses LED lamp so page 10 discusses the lamp being on 30 minutes for every 24 hours which would cover usage for the night phase), and wherein a light source which emits light in a wavelength range of 500 nm or more with essentially no light in the wavelength range below 500 nm is employed during the night phase (page 8 of Kass teaches wavelength range of min and max, which are within applicant’s range).  Note that Gnann also teaches the different phases with different light regimen as stated in the translation.
	For claim 12, Kass as modified by Gnann teaches the method according to claim 24, and further teaches wherein the light source used for the night phase is an LED lamp (Kass uses LED lamp so page 10 discusses the lamp being on 30 minutes for every 24 hours which would cover usage for the night phase) or a sodium vapor lamp (not relied on but Gnann also teaches sodium vapor lamp as stated in the translation).  
	For claim 26, Kass as modified by Gnann teaches the method according to claim 1, and further teaches wherein the VIS radiation is from 380 to 700nm (see pages 8-9 of Kass for lamp type and lamp assembly), the UV-A radiation is from 315 to 380nm (see pages 8-9 of Kass for lamp type and lamp assembly), and the UV-B radiation is from 280 to 315nm (see pages 8-9 of Kass for lamp type and lamp assembly). However, Kass as modified by Gnann is silent about wherein the UV-A radiation is between at least 0.5% and less than 20% of the irradiation intensity of the lamp.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the UV-A radiation of Kass as modified by Gnann be between at least 0.5% and less than 20% of the irradiation intensity of the lamp, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of vitamin D3, melatonin, and milk yield one wishes to achieve in the milk) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 27, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the lamp includes fluorescent substances which generate, via physico-chemical processes, visible radiation in a wavelength range from 380 to 780 nm, UV radiation in a wavelength range of from 280 to 380 nm and in a wavelength range below 280 nm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lamp of Kass as modified by Gnann with fluorescent substances which generate, via physico-chemical processes, visible radiation in a wavelength range from 380 to 780 nm, UV radiation in a wavelength range of from 280 to 380 nm and in a wavelength range below 280 nm, depending on the irradiation level from each of the radiation that affects the amount of vitamin D3, melatonin and milk yield one wishes to achieve in the milk.
For claim 28, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the lamp is a three-band lamp which generates white light by mixing red, green and blue-emitting radiation, wherein a green-emitting fluorescent substance also emits in the UV-A range, and an Hg emission exists at 365 nm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lamp of Kass as modified by Gnann be a three-band lamp which generates white light by mixing red, green and blue-emitting radiation, wherein a green-emitting fluorescent substance also emits in the UV-A range, and an Hg emission exists at 365 nm, depending on the irradiation level from each of the radiation that affects the amount of vitamin D3, melatonin, and milk yield one wishes to achieve in the milk.
	For claim 29, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the lamp includes fluorescent substances for UV-B selected from SrAI12019:Ce, LaB306:Bi,Gd or LaPO4:Ce.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ fluorescent substances for UV-B selected from SrAl12O19:Ce, LaB3O6:Bi,Gd or LaPO4:Ce as the preferred fluorescent substances in the method of Kass as modified by Gnann, depending on the degree of irradiation intensity the user wishes to apply to the organism.
	For claim 30, Kass as modified by Gnann teaches the method according to claim 1, and further teaches wherein the luminaire does not include an LED lamp (as modified with Gnann’s full spectrum fluorescent lamp).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Gnann as applied to claim 1 above, and further in view of Fields et al. (US 4755711 A).
 	For claim 2, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the at least one luminaire includes a lamp cover comprised of quartz glass, borosilicate glass, polymethyl methacrylate, polymethylpentene, fluorinated ethylene propylene, or polytetrafluoroethylene, said lamp cover being permeable to UV-B radiation having a wavelength of 300 nm.  
Fields et al. teach a luminaire comprising a lamp cover (81) which is permeable to UV-B radiation of a wavelength of 300 nm (the cover of Fields et al. is made of the same material, i.e. borosilicate glass, as applicant, thus, would allow UV-B radiation to permeate), the lamp cover being comprised of quartz glass, borosilicate glass (col. 7, lines 30-32, 60-68), polymethyl methacrylate, polymethylpentene, fluorinated ethylene propylene or polytetrafluoroethylene.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a lamp cover as taught by Fields et al. in the luminaire of Kass as modified by Gnann, in order to protect the luminaire from damage and/or the element/environment. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select borosilicate glass as further taught by Fields et al. for the lamp cover material of Kass as modified by Chen et al. and Fields et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (depending on the degree of contraction and expansion one wishes for the luminaire to have due to thermal expansion of the luminaire, see Fields’ teaching) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Gnann as applied to claim 1 above, and further in view of SRLight (EP 2573799 as cited on form PTO-1449).
 	For claim 9, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the fluorescent lamp is a low-pressure discharge lamp and the method employs no LED lamp.  
	SRLight teaches using a fluorescent lamp that is a low-pressure discharge lamp (page 2, lines 45-58). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low-pressure discharge lamp as taught by SRLight for the lamp in the method of Kass as modified by Gnann, depending on the user’s preference to select a light source that is low in power, hence, reduce cost, or the selection of light source would depend on the degree of vitamin D3 desired for the animal in the housing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Gnann as applied to claim 1 above, and further in view of Dekker et al. (WO 2010016009 A1).
 	For claim 10, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the fluorescent lamp including at least one luminescent substance selected from strontium borophosphate: Eu, strontium magnesium phosphate:Sn, barium magnesium aluminate:Ce, and lanthanum phosphate:Ce.  
	Dekker et al. teach a lamp comprising lanthanum phosphate:Ce (page 3, lines 6-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ lanthanum phosphate:Ce as taught by Dekker et al. for the lamp of Kass as modified by Gnann, in order to create a high efficiency VIS-UV lamp that include luminescent substance that blends well therein (page 3, lines 5-11 of Dekker et al.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Gnann as applied to claim 1 above, and further in view of Courcelle (US 20120262917 A1).
 	For claim 14, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the luminaire is dust-proof and protected against strong water jets.  
	Courcelle teaches a luminaire being dust-proof and protected against strong water jets (para. 0089-0091), the luminaire having an IP 65 rating (para. 0092,0093,0096). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the luminaire of Kass as modified by Gnann be dust-proof and protected against strong water jets, the luminaire preferably having an IP 65 rating as taught by Courcelle, in order to protect the luminaire from dust and water. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Gnann and Fields et al. as applied to claims 1-2 above, and further in view of Courcelle (as above).
	For claim 15, Kass as modified by Gnann and Fields et al. teaches the method according to claim 1, and further teaches the lamp cover is fixed to a housing (11 of Fields) of the luminaire, and a seal (91,89). However, Kass as modified by Gnann and Fields et al. is silent about a seal with talcum is arranged between the lamp cover and the housing.
	In addition to the above, Courcelle further teaches a lamp cover being fixed to a housing of the luminaire (as shown in the figures, self-explanatory), and a seal (para. 0061,0072,0090,0092, discuss a seal) being arranged between the lamp cover and the housing. In addition, it appears that para. 0096 of Courcelle teaches talcum powder cannot penetrate the luminaire if “6” IP rating is used, which indicates that talcum can be somehow used in the luminaire but one would not want talcum to enter the luminaire chamber, thus, would need to IP rating of “6”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a seal with talcum as taught by Courcelle applied thereto being arranged between the lamp cover and the housing of Kass as modified by Gnann and Fields et al. in order to reduce damage to the seal. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Gnann as applied to claim 1 above, and further in view of Rantala (US 20150325764 A1). 
 For claim 22, Kass as modified by Gnann teaches the method according to claim 1, but is silent about wherein the lamp has a color rendering index of greater than 40.
Rantala teaches considering color rendering index of 50 or higher (para. 0056) for increase of milk production (para. 0096). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lamp in the method of Kass as modified by Gnann with a color rendering index of greater than 40 as taught by Rantala in order to provide high efficiency, reliable and compact lamp constructions so as to enhance milk production (para. 0056,0096 of Rantala).
Response to Arguments
Applicant’s arguments with respect to claims 1-3,7,9-15,22-24,26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, certain arguments will be addressed herein. Note that some arguments are repeat of previous arguments, to which the examiner still maintains and same response as in the previous Office actions.
 	Applicant argued that Applicant has however introduced new claim 30 that
states that the luminaire of claim 1 does not include an LED lamp. Applicant notes that paragraph [0028] of the published US application lists an LED lamp in the alternative (i.e. "or") and that when an element is set forth in the alternative, the specification supports a negative limitation (see In re Johnson, 558 F. 2d 1008, 1019, 194 USPQ 187,196 (CCPA1997).

	The examiner respectfully disagreed that “or” covers the negative limitation. As stated in the rejection above, a negative limitation would result in not using the LED lamp so “or” gives one the option to select LED lamp, which would contradict the claimed limitation. As stated in the court view, applicant can use negative limitation “So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112, second paragraph”. In addition, “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”; however, in this case, clearly the specification does not state that NO LED lamp is to be used, and just because it is not selected due to “or”, does not mean that it is not being used. Applicant has not provided in the original disclosure as to why LED lamp cannot be used or is not used or not selected from the list. Thus, it is considered failing to comply with the written description requirement. 
Applicant stated that claim 23 is rejected under 35 U.S.C. 112(d). Claim 23 has been cancelled.

Claim 23 has not been cancelled by applicant because the status identifier stated “Previously Presented”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643